
	

113 HR 1781 IH: Mustafa Akarsu Local Guard Force Support Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1781
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. McCaul (for
			 himself, Mr. Cohen,
			 Mr. Pierluisi,
			 Mr. Whitfield,
			 Mr. Connolly,
			 Mr. Cuellar, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for special immigrant status for certain spouses and children of employees of
		  the United States Government abroad killed in the line of
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 Mustafa Akarsu Local Guard Force
			 Support Act.
		2.Special immigrant
			 status for certain surviving spouses and children
			(a)In
			 generalSection 101(a)(27) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)) is amended in
			 subparagraph (D)—
				(1)by inserting
			 (i) before an immigrant who is an employee;
			 and
				(2)by inserting the
			 following:
					
						(ii)an immigrant who is the surviving spouse or
				child of an employee of the United States Government abroad killed in the line
				of duty, provided that the employee had performed faithful service for a total
				of fifteen years, or more, and that the principal officer of a Foreign Service
				establishment (or, in the case of the American Institute of Taiwan, the
				Director thereof) in his discretion, recommends the granting of special
				immigrant status to the spouse and children and the Secretary of State approves
				such recommendation and find that it is in the national interest to grant such
				status;
						.
				(b)Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect beginning on January 31, 2013,
			 and shall have retroactive effect.
			
